UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2013 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-165539 TORON, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1000 de La Gauchetiere Street West – 24 th Floor, Montreal, Quebec H3B 4W5 (Address of principal executive offices) (Zip Code) (514) 448-1508 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] YES [X] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 343,589,316 common shares issued and outstanding as of December 20, 2013. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits 15 SIGNATURE 16 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited condensed consolidated interim financial statements for the three and nine month periods ended October 31, 2013 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS October 31, 2013 (Unaudited) Index Condensed Consolidated Balance Sheets F–1 Condensed Consolidated Statements of Operations F–2 Condensed Consolidated Statements of Cash Flows F–3 Notes to the Condensed Consolidated Financial Statements F–4 3 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) October 31, January 31, ASSETS Current Assets Cash $2,000 $– Total Assets $2,000 $ – LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ 91,309 $ 73,454 Advances 270,145 242,625 Due to related parties 57,457 41,305 Derivative liability 19,116 86,518 Convertible debt 1,550 48,750 Total Liabilities 439,577 492,652 Stockholders’ Deficit Common stock, 850,000,000 shares authorized, $0.001 par value; 328,339,316 and 211,290,000 shares issued and outstanding at October 31, 2013 and January 31, 2013, respectively 328,339 211,290 Additional paid-in capital 1,422,888 1,433,890 Deficit accumulated during the development stage (53,843) (53,843) Deficit accumulated during the exploration stage (2,134,961) (2,083,989) Total Stockholders’ Deficit (437,577) (492,652) Total Liabilities and Stockholders’ Deficit $ 2,000 $– The accompany notes are an integral part of these condensed consolidated financial statements F-1 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended October 31, For the nine months ended October 31, From January 3, 2008 (Inception) to October 31, 2013 Operating Expenses General and administrative $ 14,702 $ 26,059 $55,414 $107,627 $ 279,124 Exploration costs – – – 7,149 7,149 Impairment loss on mineral properties – – – 1,438,750 1,725,550 Total Operating Expenses 14,702 26,059 55,414 1,553,526 2,011,823 Other (Income) Expenses (Gain) loss on derivative liability 9,601 23,026 (8,555) 31,811 45,940 Accretion of discount on convertible debt – 5,379 – 11,315 37,500 Amortization of deferred financing costs – 834 – 968 2,500 Interest expense 891 756 4,113 912 37,198 Total Other (Income) Expenses 10,492 29,995 (4,442) 45,006 123,138 Loss From Continuing Operations (25,194) (56,054) (50,972) (1,598,532) (2,134,961) Loss from Discontinued Operations – (53,843) Net Loss $ (25,194) $(56,054) $(50,972) $(1,598,532) $(2,188,804) Net Loss Per Share Continuing Operations $ (0.00) $(0.00) $(0.00) $ (0.01) Discontinued Operations $(0.00) $ (0.00) $(0.00) $ (0.00) Net Loss Per Share – Basic and Diluted $(0.00) $(0.00) $(0.00) $ (0.01) Weighted Average Shares Outstanding – Basic and Diluted 259,775,000 201,290,000 250,650,000 199,004,000 The accompany notes are an integral part of these condensed consolidated financial statements F-2 TORON, INC. AND SUBSIDIARY (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the nine months ended October 31, From January 3, 2008 (Inception) to October 31, 2013 Cash Flows from Operating Activities Net loss $ (50,972) $(1,598,532) $(2,188,804) Adjustments to reconcile net loss to net cash used in operating activities: Impairment loss on intangible asset, related to discontinued operations – – 6,000 Impairment loss on mineral properties – 1,438,750 1,725,550 Change in fair value of derivative liability (8,555) 31,811 45,940 Amortization of deferred financing costs – 968 2,500 Accretion of discount on convertible note – 11,315 37,500 Interest on convertible note – – 29,803 Changes in operating assets and liabilities: Accounts payable and accrued liabilities 17,855 37,790 91,309 Net Cash Used in Operating Activities (41,672) (77,898) (250,202) Cash Flows from Investing Activities Payments to acquire mineral properties – (60,000) (160,000) Acquisition of intangible asset – – (6,000) Net Cash Used in Investing Activities – (60,000) (166,000) Cash Flows from Financing Activities Bank indebtedness – 27 – Deferred financing costs – (2,500) (2,500) Proceeds from advances 27,520 107,625 270,145 Due to related parties 16,152 (5,244) 57,457 Proceeds from issuance of convertible debt – 37,500 37,500 Proceeds from the issuance of common stock, related to discontinued operations – – 55,600 Net Cash Provided by Financing Activities 43,672 137,408 418,202 Increase in Cash 2,000 (490) 2,000 Cash - Beginning of Period – 490 – Cash - End of Period $2,000 $ - $2,000 Supplemental Information: Interest paid $– $– $– Income taxes paid $– $– $– Supplemental disclosure of noncash investing and financing activities: Common stock issued for mineral properties $– $1,378,750 $1,565,550 Common stock issued upon conversion of convertible note $47,200 $37,500 $54,700 The accompany notes are an integral part of these condensed consolidated financial statements F-3 TORON, INC. AND SUBSIDARY (An Exploration Stage Company) NOTES TO THE CODENSED CONSOLIDATED FINANCIAL STATEMENTS
